Name: 88/545/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (Hamburg) pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  environmental policy;  agricultural policy
 Date Published: 1988-11-08

 Avis juridique important|31988D054588/545/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (Hamburg) pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) Official Journal L 303 , 08/11/1988 P. 0024 - 0024*****COMMISSION DECISION OF 19 OCTOBER 1988 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES IN THE FEDERAL REPUBLIC OF GERMANY ( HAMBURG ) PURSUANT TO COUNCIL REGULATION ( EEC ) NO 797/85 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 88/545/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 797/85 OF 12 MARCH 1985 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1137/88 ( 2 ), AND IN PARTICULAR ARTICLE 25 ( 3 ) THEREOF, WHEREAS ON 10 JUNE 1988 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED PURSUANT TO THE SECOND INDENT OF ARTICLE 24 ( 1 ) OF REGULATION ( EEC ) NO 797/85 THE FOLLOWING PROVISIONS OF THE CITY OF HAMBURG : "BIOTOPSCHUTZ DURCH EINSCHRAENKUNG DER BEWIRTSCHAFTUNG VON FLAECHEN'; WHEREAS, PURSUANT TO ARTICLE 25 ( 3 ) OF REGULATION ( EEC ) NO 797/85, THE COMMISSION HAS TO DECIDE WHETHER THE CONDITIONS FOR A FINANCIAL CONTRIBUTION BY THE COMMUNITY ARE SATISFIED IN THE LIGHT OF THE COMPATIBILITY OF PROVISIONS FORWARDED WITH THE ABOVEMENTIONED REGULATION, AND BEARING IN MIND THE OBJECTIVES OF THE LATTER AND THE NEED TO ENSURE THAT THE VARIOUS MEASURES ARE PROPERLY RELATED; WHEREAS THE MEASURES RELATE TO THE DEMARCATION OF ENVIRONMENTALLY SENSITIVE AREAS; WHEREAS THEY GO SUFFICIENTLY FAR IN DETERMINING FARMING PRACTICES COMPATIBLE WITH THE REQUIREMENTS OF PROTECTING THOSE AREAS AND WHEREAS THE LEVEL OF THE AID WILL BE DEPENDENT ON THE UNDERTAKINGS ENTERED INTO BY THE FARMERS AND ON THE RESULTING LOSSES OF INCOME; WHEREAS THE PROVISIONS ARE THEREFORE CONSISTENT WITH THE CONDITIONS AND OBJECTIVES OF TITLE V OF REGULATION ( EEC ) NO 797/85; WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ( EAGGF ) COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR AGRICULTURAL STRUCTURE, HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROVISIONS OF THE CITY OF HAMBURG ENTITLED "BIOTOPSCHUTZ DURCH EINSCHRAENKUNG DER BEWIRTSCHAFTUNG VON FLAECHEN', FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO THE SECOND INDENT OF ARTICLE 24 ( 1 ) OF REGULATION ( EEC ) NO 797/85, SATISFY THE CONDITIONS FOR A FINANCIAL CONTRIBUTION FROM THE COMMUNITY TO THE MEASURE REFERRED TO IN TITLE V OF THAT REGULATION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS, 19 OCTOBER 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 93, 30 . 3 . 1985, P . 1 . ( 2 ) OJ NO L 108, 29 . 4 . 1988, P . 1 .